Swift, €1». J.
It is true, that i» England, to charge a woman with a breach of chastity- — as to charge her with guilty of adultery, or fornication, or to call her a whore — -is not actionable, except by custom in London, withv out stating and proving special damage ; because these are not offences punishable by the common law, but only in the ecclesiastical courts, where the party injured by such charges must seek redress. But as by the laws of this state, the breach of chastity, in every form — from adultery to mere lascivious carriage — is punishable by statute,(a) the consequence has been, that these charges have become words atv tionable in themselves. This point has been repeatedly decided, and may be considered to be settled law in this state.
HosmeR, J.
The words spoken by Frishie, impute the crime of adultery to Mrs. Fowler, and are alleged to have been uttered falsely and maliciously. This charge^ if true, would subject her to an indictment for a crime involving moral turpitude. By the common law of this state, (to her bonour be it spoken,) words imputing to a woman, whether she is married or single, a violation of chastity, are in themselves actionable,
. No objection is perceived, to the sufficiency of the requisite allegations, or the regularity of the proceedings.
The judgment of the superior court, therefore, is unquestionably correct.
The other Judges were of the same opinion.
Judgment affirmed.

 From the earliest period of our government, adultery has been, by statute, an indictable offence, and subject to severe punishment. It was, for some time, a capital crime ; the punishment was then altered to whipping, burning on the forehead with the letter A., and wearing a halter ; and lastly, by the act of May Session 1816, it was al'ered to imprisonment — the man in new-gate, the woman ⅛ a common gaol, — from two to five years. Incest and polygamy are crimes punishable with eqtul severity. Fornication and lascivious carriage expose the offenders to corporal punishment; which, it ought to be remarked, however, is seldom, if ever, inflicted. If.